 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREG GALLEGOS,                                   No. 1:19-cv-01168-LJO-EPG
12                      Plaintiff,                     ORDER VACATING ORDER ADOPTING
                                                       FINDINGS AND RECOMMENDATIONS;
13           v.                                        DIRECTING CLERK OF COURT TO
                                                       REOPEN CASE AND SEND PLAINTIFF A
14    DUNNION LAW FIRM,                                COPY OF THE FINDINGS AND
                                                       RECOMMENDATIONS; AND PROVIDING
15                      Defendant.                     PLAINTIFF WITH ADDITIONAL TIME TO
                                                       FILE OBJECTIONS TO THE FINDINGS
16                                                     AND RECOMMENDATIONS
17                                                     (ECF Nos. 6, 7, 8, 10)
18                                                     TWENTY-ONE (21) DAY DEADLINE
19

20          Plaintiff, Greg Gallegos, is proceeding pro se in this action. The matter was referred to a

21   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On September 23, 2016, the assigned Magistrate Judge entered findings and

23   recommendations recommending that this action be dismissed without prejudice and without

24   leave to amend for lack of subject-matter jurisdiction. (ECF No. 6.) The findings and

25   recommendations were served on Plaintiff and contained notice that any objections thereto were

26   to be filed within twenty-one days. (Id.) On November 1, 2019, Plaintiff filed a document titled

27   “Certificate of Service #11504.” (ECF No. 7.) Although the document did not indicate that it was

28   intended to be objections to the Magistrate Judge’s findings and recommendations, out of an

                                                       1
 1   abundance of caution, the Court construed the document as objections and gave those objections

 2   full consideration.

 3          On November 7, 2019, after conducting a de novo review of the case, including Plaintiff’s

 4   filing, the Court entered an order adopting the findings and recommendations; dismissing the

 5   action, without prejudice, for lack of subject matter jurisdiction; and directing the clerk of the

 6   court to close the case. (ECF No. 8.)

 7          On November 25, 2019, Plaintiff filed another document titled “Certificate of Service

 8   11504.” (ECF No. 10.) The Court construes the document as a motion for reconsideration of the

 9   Court’s order adopting the findings and recommendations.

10          In his motion for reconsideration, Plaintiff indicates that his previous filing was not

11   intended to be an objection, but instead only as a notice to the Court that Plaintiff had a heart

12   attack and that this entitled him to increased damages. (See ECF No. 10.) Plaintiff also contends

13   that “no one ever gave any 21 day to reply, that was later only in L. ONeill letter of 11-6-

14   2019. . . .” (Id.) The Court construes this language as indicating that Plaintiff was not given

15   timely notice that he had twenty-one days to file objections to the findings and recommendations.

16   The Court will also assume that Plaintiff did not receive a copy of the findings and

17   recommendations, which contains notice that Plaintiff had twenty-one days to file objections.

18   (See ECF No. 6.) Based this assumption and Plaintiff’s representations, the Court will vacate its

19   order adopting the findings and recommendations, provide Plaintiff with a copy of the findings

20   and recommendations, and provide Plaintiff with an opportunity to file, with twenty-one days of
21   the date this order is entered, objections to the findings and recommendations.

22          IT IS ORDERED:

23          1. Plaintiff’s motion for reconsideration (ECF No. 10) is GRANTED to the extent

24              Plaintiff seeks an opportunity to file objections to the findings and recommendations.

25              Such objections shall be filed within twenty-one (21) days of the date this order is

26              entered.
27          2. The order adopting the findings and recommendations of the Magistrate Judge,

28              entered November 7, 2019 (ECF No. 8), is VACATED. The Clerk of the Court is
                                                        2
 1              directed to REOPEN this case.

 2        3. The Clerk of the Court is directed to SEND Plaintiff a copy of the Magistrate Judge’s

 3              findings and recommendations, entered on September 23, 2019 (ECF No. 6).

 4        4. Within twenty-one (21) days from the date this order is entered, Plaintiff may file

 5              written objections to the findings and recommendations. Such a document should be

 6              captioned “Objections to Magistrate Judge’s Findings and Recommendations.”

 7              Plaintiff is advised that failure to file objections within the specified time may result in

 8              the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

 9              2014) (quoting Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

10
     IT IS SO ORDERED.
11

12     Dated:     November 27, 2019                          /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
